        Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

AMANDA L. MARTIN,
                           Plaintiff,

v.
                                                                     18-CV-1478-HKS
ANDREW SAUL, Acting
Commissioner of Social Security,

                           Defendant.




                                DECISION AND ORDER

             Plaintiff, Amanda L. Martin, brings this action pursuant to the Social

Security Act (“the Act”) seeking review of the final decision of Acting Commissioner of

Social Security (the “Commissioner”), which denied her application for supplemental

security income (“SSI”) under Title XVI of the Act. Dkt. No. 1. This Court has

jurisdiction over this action under 42 U.S.C. § 405(g) and the parties have consented to

the disposition of this case by the undersigned pursuant to 28 U.S.C. § 636(c). Dkt. No.

24.



             Both parties have moved for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). Dkt. Nos. 14, 23. For the reasons that follow,

Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 14) is DENIED and

Defendant’s Motion for Judgment on the Pleadings (Dkt. No. 23) is GRANTED.




                                            1
           Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 2 of 15




                                           BACKGROUND

                 On August 26, 2014, Plaintiff protectively filed an application for with the

Social Security Administration (“SSA”) alleging disability since August 26, 2014, due to:

Degenerative Disc Disease; Arthritis; Bi-polar; Depression; Social Anxiety; PTSD; and

ITP. Tr. 1 183-189, 217. On April 1, 2015, Plaintiff’s claims were denied by the SSA at

the initial level and she requested review. Tr. 105-117. On August 15, 2017, Plaintiff

appeared without an attorney and testified before Administrative Law Judge, Maria

Herrero-Jaarsma (“the ALJ”), but the hearing was adjourned for Plaintiff to obtain

representation. Tr. 88-101. On November 8, 2017, Plaintiff appeared with her attorney

and testified, along with a vocational expert (“VE”) before the ALJ. Tr. 31-73. On

January 18, 2018, the ALJ issued a decision finding Plaintiff was not disabled within the

meaning of the Act. Tr. 8-30. Plaintiff timely requested review of the ALJ’s decision,

which the Appeals Council denied on March 5, 2018. Tr. 1-7. Thereafter, Plaintiff

commenced this action seeking review of the Commissioner’s final decision. Dkt. No. 1.



                                        LEGAL STANDARD

      I.      District Court Review

                 “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (quotation marks omitted); see also 42 U.S.C. § 405(g). The

Act holds that a decision by the Commissioner is “conclusive” if it is supported by



1
    References to “Tr.” are to the administrative record in this matter. Dkt. No. 9.
                                                   2
         Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 3 of 15




substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether

[the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

marks omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860

(2d Cir. 1990) (holding that review of the Secretary’s decision is not de novo and that

the Secretary’s findings are conclusive if supported by substantial evidence). However,

“[t]he deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir.

2003) (citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).



   II.    Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At step

one, the ALJ must determine whether the claimant is engaged in substantial gainful work

activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or

combination of impairments, that is “severe” within the meaning of the Act, meaning that

it imposes significant restrictions on the claimant’s ability to perform basic work activities.

20 C.F.R. § 404.1520(c).       If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If the

claimant does, the ALJ continues to step three.



                                              3
        Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 4 of 15




              At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals the criteria of a Listing and meets the durational requirement (20

C.F.R. § 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for collective

impairments. See 20 C.F.R. § 404.1520(e)-(f).



              The ALJ then proceeds to step four and determines whether the

claimant’s RFC permits him or her to perform the requirements of his or her past

relevant work. 20 C.F.R. § 404.1520(f). If the claimant can perform such requirements,

then he or she is not disabled. If he or she cannot, the analysis proceeds to the fifth

and final step, wherein the burden shifts to the Commissioner to demonstrate that the

claimant “retains a residual functional capacity to perform the alternative substantial

gainful work which exists in the national economy” in light of his or her age, education,

and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks omitted); see also 20 C.F.R. § 404.1560(c).




                                             4
         Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 5 of 15




                                          DISCUSSION

    I.     The ALJ’s Decision

               The ALJ’s decision analyzed Plaintiff’s claim for benefits under the

process described above. At step one, the ALJ found Plaintiff had not engaged in

substantial gainful activity since August 26, 2014, the alleged onset date. Tr. 13. At

step two, the ALJ found Plaintiff has the following severe impairments: Lumbar

Degenerative Disc Disease; Osteoarthritis resulting in left hip pain; Idiopathic

Thrombocytopenic Purpura (“ITP”); Bipolar Disorder with Depression; Anxiety Disorder

with Panic Attacks; and Posttraumatic Stress Disorder (“PTSD”). Tr. 14. At step three,

the ALJ found that these impairments, alone or in combination, did not meet or

medically equal any listings impairment. Tr. 14-16.



               Next, the ALJ determined Plaintiff retained the RFC to perform a limited

range of sedentary work. 2 Tr. 16-23. Specifically, the ALJ found Plaintiff requires

changing positions from sitting to standing during the eight-hour workday all while

remaining on task. Tr. 16. The ALJ found Plaintiff can sit for up to one hour before

having to shift positions and can stand and/or walk for up to thirty minutes before she

needs to sit, all while remaining on task. Id. The ALJ further found Plaintiff can

occasionally push, pull, climb ramps and stairs, balance on level surfaces, and stoop;

but never kneel, crouch, or crawl. Id. The ALJ noted Plaintiff has no manipulative,



2
 Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined
as one which involves sitting, a certain amount of walking and standing is often necessary in
carrying out job duties. Jobs are sedentary if walking and standing are required occasionally
and other sedentary criteria are met. 20 C.F.R. 416.967(a).
                                                 5
            Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 6 of 15




visual, communicative and environmental limitations. Id. The ALJ found Plaintiff is able

to understand, carry out, and remember simple directions, instructions and routine tasks

and work in a low stress environment (meaning one with no supervisory responsibilities;

no work at production rate pace and no fast-moving assembly line-type work; no

independent decision-making required except with respect to simple, routine, repetitive

decisions; and with few, if any, work place changes in routines, processes or settings).

Id. The ALJ concluded the Plaintiff can tolerate work that would not require a high level

of attention to detail, work that is subject to no more than occasional supervision, and

work that involves occasional contact and interaction with supervisors, co-workers and

the public. Id. Lastly, the ALJ concluded Plaintiff can be around co-workers throughout

the day, but cannot perform tandem job tasks requiring cooperation with coworkers,

rather she can perform work that does not require teamwork, such as on a production

line. Id.



                At step four, the ALJ found Plaintiff has no past relevant work. Tr. 23. At

step five the ALJ concluded, based on the VE’s testimony in consideration of Plaintiff’s

age, education, work experience, and RFC, that Plaintiff was capable of performing

other work existing in significant numbers in the national economy. Id. Specifically, the

ALJ found Plaintiff could perform the following jobs: “Final Assembler,” “Toy Repairer,”

and “Laboratory Tester.” Tr. 23-24. Accordingly, the ALJ found Plaintiff was not

disabled under the Act from August 26, 2014, through January 18, 2018. Tr. 24.




                                              6
         Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 7 of 15




   II.    Analysis

              Plaintiff argues that remand is warranted because the ALJ erred by failing

to fully develop the record and in evaluating Plaintiff’s ability to deal with stress. Dkt.

No. 14 at 15-20, 20-24. The Commissioner contends the ALJ’s decision is supported by

substantial evidence and should be affirmed. Dkt. No. 23 at 12. This Court agrees for

the reasons that follow.



   A. The ALJ fulfilled her duty to develop the record.

              Plaintiff argues the administrative record is incomplete because medical

records from Roswell Park Hematology-Oncology of Niagara (“Roswell Park”) and

Niagara Falls Memorial Medical Center (“Niagara Falls MMC”) are missing, creating

gaps that should have prompted the ALJ to seek additional information. Dkt. No. 14 at

15-20. Plaintiff contends that the ALJ neglected her duty to develop the record by

failing to make any effort to obtain these missing medical records on her behalf and

therefore erred in making an RFC determination based on an incomplete record. Id.

The Commissioner contends that Plaintiff never indicated there were any more

outstanding records nor did she ask for assistance in obtaining the records from the ALJ

and, to date, has failed to establish that the purportedly missing evidence actually

exists. Dkt. No. 23 at 15.



              The Act provides that the Commissioner “shall make every reasonable

effort to obtain from the individual’s treating physician (or other treating health care

provider) all medical evidence […] necessary” to determine whether the claimant is



                                              7
        Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 8 of 15




disabled. 42 U.S.C. § 423(d)(5)(B). Indeed, an ALJ’s failure to adequately develop the

record is an independent ground for vacating the ALJ’s decision and remanding the

case. Morgan v. Astrue, 569 F.3d 108, 114-15 (2d Cir. 2009) (internal quotation marks,

ellipsis, and brackets omitted). “[T]he social security ALJ, unlike a judge in a trial, must

on behalf of all claimants … affirmatively develop the record in light of the essentially

non-adversarial nature of a benefits proceeding.” Lamay v. Comm’r of Soc. Sec., 562

F.3d 503, 508-09 (2d Cir. 2009) (citations and alterations omitted); see also Butts v.

Barnhart, 388 F.3d 377, 386 (2d Cir. 2004) (“It is the ALJ’s duty to investigate and

develop the facts and develop the arguments both for and against the granting of

benefits.”) (citations and alterations omitted).



              “Where there are deficiencies in the record, an ALJ is under an affirmative

obligation to develop a claimant’s medical history even when the claimant is

represented by counsel or a paralegal.” Guillen v. Berryhill, 697 Fed. App’x. 107, 108

(2d Cir. 2017) (quoting Brault v. Social Security Administration, Commissioner, 683 F.3d

443, 337 (2d Cir. 2012)). “In order to discharge [the duty to develop the record], the ALJ

should ‘make every reasonable effort to help [the claimant] get medical evidence from

[her] own medical sources….’” Blackman v. Berryhill, 2018 WL 3372968 *6, *7

(W.D.N.Y. 2018) (citing 20 C.F.R. § 404.1512(b)(1)). An ALJ may satisfy her duty to

develop the record by holding the hearing open to permit submission of additional

evidence. See Melton v. Colvin, 2014 WL 1686827, at *8 (W.D.N.Y. 2014) (“the ALJ

satisfied her duty to develop the record by holding the record open after the hearing and

subsequently granting Plaintiff’s request for an additional 7-day extension”). “Where



                                              8
        Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 9 of 15




there are no obvious gaps in the administrative record, and where the ALJ already

possesses a complete medical history, the ALJ is under no obligation to seek additional

information in advance of rejecting a benefits claim.” Rosa v. Callhan, 168 F.3d 72, 79

n.5 (2d Cir. 1999) (internal quotation marks and citation omitted).



              The Commissioner relies on Jordan v. Comm’r of Soc. Sec., 142 F. App’x

542, 543 (2d Cir. 2005) (unpublished) in asserting that the ALJ fulfilled her duty to

develop the administrative record. Dkt. No. 23 at 16. In Jordan, the claimant argued

the ALJ failed to obtain records from a treating physician whom the claimant referenced

at his hearing, prior to rendering his decision. 142 F. App’x at 543. The Second Circuit

Court of Appeals considered the following circumstances: (1) the claimant’s counsel

volunteered to secure physician’s records; (2) the ALJ kept the record open to allow

counsel to secure the missing records, and later notified counsel that the evidence had

not been received and that a decision would be made on the existing record unless the

evidence was produced; (3) counsel subsequently contacted the SSA to advise that the

claimant had nothing further to add to the record; and (4) the claimant did not request

the ALJ’s assistance in contacting or securing evidence from the treating physician. Id.

Under those circumstances the Second Circuit Court of Appeals concluded “we cannot

say that the ALJ failed to discharge his duty to develop the record.” Id.



              The Second Circuit’s summary order, while non-precedential, is

nonetheless instructive toward evaluating the circumstances in this matter. Here,

Plaintiff’s counsel first notified the ALJ before the administrative hearing that Plaintiff



                                               9
        Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 10 of 15




was seeking material evidence from Roswell Park and Niagara Falls MMC, among a list

of several other health care treatment facilities. Tr. 284-85. During the administrative

hearing on November 8, 2017, the ALJ stated that she would hold the record open for

seven days for counsel to submit additional records and subsequently notified counsel

on November 22, 2017, that no additional evidence had been received and that a

decision would be made on the existing record, unless the additional evidence was

produced. Tr. 34, 286. Plaintiff’s counsel then contacted the ALJ on December 4,

2017, to request an additional two weeks to obtain missing medical records from

Niagara Falls MMC, Niagara Falls Mental Health, and Roswell Park, which the ALJ

granted. Tr. 287.



              Subsequently, Plaintiff’s counsel submitted additional medical records

from Erie County Medical Center Oncology Department (Plaintiff’s initial consult to

establish care for ITP in April 2014) and Niagara Falls Mental Health (Treatment notes

from November 2015 through December 2017), which the ALJ admitted into evidence.

Tr. 444-445, 446-550. Thereafter, counsel made no further requests for extensions of

time to obtain any additional records or request assistance in obtaining additional

records. Tr. 11. Accordingly, the ALJ explained in her decision that she closed the

record and decided the case based on the available evidence within the record. Id.

Although the ALJ has an affirmative duty to develop the administrative record, the ALJ’s

obligation is not unlimited.




                                            10
       Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 11 of 15




              Under these circumstances, this Court finds that the ALJ fulfilled her duty

to develop the record by holding the record open after the hearing to permit the

submission of additional evidence. See Johnson v. Commissioner of Social Security,

2018 WL 1428251, at *5 (W.D.N.Y. 2018) (Finding the ALJ satisfied his duty to develop

the record by holding hearing open, at the request of Plaintiff’s counsel for submission

of additional evidence and Plaintiff’s counsel submitted additional treatment records.)



   B. The ALJ properly evaluated Plaintiff’s ability to deal with stress.

              Plaintiff argues that remand is warranted for the ALJ to properly account

for stress in the RFC because the ALJ failed to make an individualized inquiry into

Plaintiff’s ability to deal with stress pursuant to Social Security Ruling (“SSR”) 85-15,

1985 WL 56857 at *4 (S.S.A. 1985). Dkt. No. 14 at 20, 23. Plaintiff also argues that

despite according “significant weight,” to the opinion of consultative psychiatric

examiner, Janine Ippolito, PsyD., (“Dr. Ippolito”), the ALJ failed to adequately consider

the doctor’s opinion that Plaintiff would have “marked limitations in dealing with stress.”

Dkt. No. 14, at 21. The Commissioner argues that SSR 85-15 is inapplicable to this

matter because Plaintiff suffers from both exertional and non-exertional impairments,

and that even if SSR 85-15 were applicable, the ALJ fully accounted for Plaintiff’s

stress-based limitations and comprehensively detailed record evidence in support of her

RFC findings. Dkt. No. 23 at 17-18. This Court again agrees with the Commissioner.



              SSR 85-15 is titled “The Medical-Vocational Rules as a Framework for

Evaluating Solely Non-exertional Impairments.” The Second Circuit Court of Appeals



                                             11
        Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 12 of 15




has interpreted this language to mean that SSR 85-15 is inapplicable to a case involving

a claimant who suffers from both exertional and non-exertional impairments. Roma v.

Astrue, 468 F. App’x. 16, 20 (2d Cir. 2012) (summary order); see also Wyder v. Colvin,

2018 WL 3866669, at *4 (W.D.N.Y. 2018) (collecting cases). Therefore, because

Plaintiff suffers from both exertional and non-exertional limitations, SSR 85-15 does not

apply in this case.



              Dr. Ippolito opined that Plaintiff could appropriately deal with stress with

marked limitations, could follow and understand simple directions and instructions,

perform simple tasks independently, maintain concentration and attention, learn new

tasks, perform complex tasks independently, and make appropriate decisions with no

evidence of limitations. Tr. 21. Dr. Ippolito noted that Plaintiff’s marked limitations in

dealing with stress were due to her current emotional distress, fatigue, and substance

use. Tr. 317. Although noting that Plaintiff was not receiving any mental health

treatment at the time of Dr. Ippolitio’s examination, and that Plaintiff has a history of

experiencing improvement in her symptoms when she receives treatment, the ALJ

accorded Dr. Ippolito’s opinion “significant weight” because of its consistency with the

record. Tr. 19, 21-22.



              In accordance with Dr. Ippolito’s opinion, the ALJ limited Plaintiff to work in

a low stress environment, further specifying that Plaintiff should have no supervisory

responsibilities; no work at production rate pace and no fast-moving assembly line-type

work; no independent decision-making required, except with respect to simple, routine,



                                             12
        Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 13 of 15




repetitive decisions; and with few, if any, work place changes in routines, processes or

settings. Tr. 16. The ALJ also specified that Plaintiff can not tolerate work requiring a

high level of attention to detail, work that is subject to no more than occasional

supervision, and work that involves occasional contact and interaction with supervisors,

co-workers and the public. Id. Thus, the ALJ thoroughly evaluated Plaintiff’s ability to

deal with stress and properly accounted for the limitations identified by Dr. Ippolito. See

Uplinger v. Berryhill, 2019 WL 4673437, at *7 (W.D.N.Y. 2019) (“Marked limitations in

mental functioning, including a marked limitation in ability to deal with stress, do not

mandate a finding of disability, but can be addressed with additional limitations to a

plaintiff’s RFC, such as limiting plaintiff to simple, routine and repetitive tasks in a work

environment free of fast-paced production requirements).



                                       CONCLUSION

              For these reasons, Plaintiff’s Motion for Judgment on the Pleadings (Dkt.

No. 14) is DENIED. Defendant’s Motion for Judgment on the Pleadings (Dkt. No. 23) is

GRANTED. The Clerk of Court shall enter judgment and close this case.



              SO ORDERED.

DATED:        Buffalo, New York
              August 28, 2020



                                            s/ H. Kenneth Schroeder, Jr. _
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge




                                              13
Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 14 of 15




                              14
Case 1:18-cv-01478-HKS Document 26 Filed 08/28/20 Page 15 of 15




                              15
